UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CHRISTOPHER JACKSON,

Plaintiff,

_against_ 1 9'CV*2013 (VB)

ANTHONY ANNUCCI; RoBERT MoRToN; ORDER GF SERVICE

SGT. PACHANC(),

Defendants.

 

 

VINCENT L, BRlCCETTl, United States District Judge:

Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that
Defendants violated his constitutional rights. By order dated April 24, 2019, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, informal pauperis

STANDARD OF REVIEW

The Court must dismiss an in forma pauperis complaint, or portion thereof, that is
frivolous or malicious, fails to state a claim on Which relief may be granted, or seeks monetary
relief from a defendant Who is immune from such relief. 28 U.S.C. § l9l$(e)(2)(B); see
Livl.'ngston v. Adirondack Beverage Co., 141 F.3d 434, 437 (Zd Cir. 1998). The Court must also
dismiss a complaint When the Court lacks subject matter jurisdiction See Fed. R. Civ. P.
lZ(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v. Mz`lls, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestmcm v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (Zd Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

DISCUSSION
A. Rule 21 of the Federal Rules of Civil Procedure

Plaintiff asserts that on October 19, 2018, Defendant Sgt. Pachanco, C.C). Harris, and
C.O. Tom used excessive force against him. The Clerl< of Court is therefore directed, under Rule
21 of the Federal Rules of Civil Procedure, to amend the caption of this action to add C.O. Harris
and C.O. Tom as Defendants. This amendment is Without prejudice to any defenses that these
Defendants may Wish to assert.

B. Service on all Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schulf, 717 F.3d. 119, 123
n.6 (2d Cir. 2013) (citing 28 U.S.C. § 1915(d)); § 1915(d) (“The officers ofthe court shall issue
and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(0)(3) (the court must order the
l\/Iarshals Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal
Rules of Civil Procedure generally requires service of the summons and complaint to be
completed Within 90 days of the date the summons issues, and it is Plaintiff’s responsibility to
request, if necessary, an extension of time for service. Mel`lleur v. Strong, 682 F.3d 56, 63 (2d Cir.
2012). Buf see Mw‘ray v. Patakz`, 378 F. App’x 50, 51-52 (2d Cir. 2010) (summary order) (“As
long as the [plaintiff proceeding lFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time Within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants Acting Commissioner Anthony
Annucci, Superintendent Robert l\/Iorton, Sgt. Pachanco, C.O. Harris, and C.G. Tom through the

U.S. Marshals Service, the Clerl< of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USl\/I-285 form”) for each Defendant. The Clerk of Court is
further instructed to issue summonses and deliver to the l\/larshals Service all of the paperwork
necessary for the Marshals Service to effect service upon each Defendant.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires Defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule_33.2 lnteirogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.1

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is directed to add C.O. Harris and C.O. Tom as Defendants under
Fed. R. Civ. P. 21.

The Clerk of Court is further instructed to issue summonses and complete the USM-285
forms with the addresses for Acting Commissioner Anthony Annucci, Superintendent Robeit
Moiton, Sgt. Pachanco, C.O. Harris, and C.O. Tom and deliver all documents necessary to effect

service to the U.S. Marshals Service.

 

l If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

3

Local Civil Rule 33.2 applies to this action.

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore informal pauperis status is denied for the purpose of an
appeal. Cf. Coppecige v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: April 30, 2019
White Plains, New York l

VINCENT L. BRICCETTI
United States District Judge

 

DEFENDANTS AND SERVICE ADDRESSES

Acting Commissioner Anthony Annucci

Department of Corrections and Community Supervision
Harriman State Campus

1220 Washington Avenue

Albany, New York 12226

Superintendent Robert Morton
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524

Sgt. Pachanco

Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524

C. O. Harris

Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524

C.O. Tom

Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, New York 12524

